DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 04/27/2022 has been acknowledged. Claim(s) 1, 13, and 17 were amended. Claims 1-20 are pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Group I (claims 1-16) and Species 1A in the reply filed on 04/27/2022 is acknowledged.
2.	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group II. Election was made with traverse in the reply filed on 04/27/2022.
Applicant's election with traverse of Group I in the reply filed on 04/27/2022is acknowledged. The traversal is on the ground(s) that there would be no undue examination burden since the prior art uncovered in searching the construction method of Group II, will be pertinent to the resulting structure claimed in Group I. This is not found persuasive because as described in the written opinion by the International Searching Authority, unity of invention is only fulfilled when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical feature which makes a contribution over the prior art. In the two groups of claims, the identified features may have the potential to make a contribution over the prior art but are not common to all the claimed inventions and therefore cannot provide the required technical relationship. The only feature common to all of the claimed inventions and which provides a technical relationship among them is fixing a vault to the footing structure to form a vault assembly in which a bottom of the vault is exposed, however this feature does not make a contribution over the prior art because it is disclosed in US 5076151 A (Carrier), and therefore the common feature cannot be a special technical feature.
With regards to the Species restriction requirement, after further consideration, the restriction is hereby withdrawn since it was determined that the different Species were linked so as to form a single inventive concept.
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-12, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 9, the recitation “the floor” renders the claim indefinite because it lacks antecedent basis.
As per claim 4, at line 3, the recitation “the vaults” renders the claim indefinite because it lacks antecedent basis.
As per claim 4, at line 3, the recitation “a floor” renders the claim indefinite because it is unclear if this is referring to the previously recited “the floor” in claim 1.
As per claim 8, at line 1, the recitation “the footing structures” renders the claim indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 12, 13, 15, and 16, as best understood , is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleason et al. (U.S. Patent No. 2,312,709).
As per claim 1, Gleason et al. teaches a system for renewable interment and improved body decomposition (grave lining; title), the system comprising; a vault assembly (figure 3) comprising at least one reusable vault (10; it is understood that the vault is capable of being reused) mounted on a raft (21-24); the at least one reusable vault comprising a respective removable access wall (13-bottom; figure 2), wherein the removable access wall is selectively removable from the vault to allow access for reuse (it is understood that the wall is capable of being removed to allow access for reuse); wherein the raft comprises at least one footing structure (23) adapted to underlie the at least one reusable vault (figure 4) such that the ground on which the footing structure rests is adapted to function as the floor of the reusable vault (figure 4); and a porous granular material (loose earth; col. 1, line 32) adapted to at least partially bury the at least one footing structure and at least partially surround the at least one reusable vault (col. 1, line 32) to direct oxygen-carrying fluid through and out of the vault assembly such that the growth of decomposition bacteria is supportable within the at least one reusable vault (it is understood that the loose earth is capable of directing oxygen-carrying fluid through and out of the vault assembly such that the growth of decomposition bacteria is supportable within the at least one reusable vault).
As per claim 2, Gleason et al. teaches the fluid drains through the porous granular material towards the bottom of the vault (it is understood that the fluid is capable of draining through the porous granular material towards the bottom of the vault).
As per claim 4, Gleason et al. teaches the vaults of the vault assembly comprise two side walls (12-vertical-top-left, 12-vertical-top-right; figure 2), a rear wall (13-top; figure 2) and a ceiling (11) which are integrally formed and define a vault receptacle (figure 1), wherein the vaults are constructed without a floor (figure 1).
As per claim 5, Gleason et al. teaches the vault and raft are wholly buried by the porous granular material (figure 2).
As per claim 6, Gleason et al. teaches the porous granular material is an engineering soil fill (it is understood that the loose earth is capable of functioning as an engineering soil fill).
As per claim 7, Gleason et al. teaches the removable access wall of the vault comprises a plurality of panels (12-horiztonal-bottom-left, 12-horiztonal-bottom-right, 13-bottom; figure 2) and at least one access means (openings between 12-horiztonal-bottom-left, 12-horiztonal-bottom-right, and 13-bottom; figure 2).
As per claim 12, Gleason et al. teaches the oxygen-carrying fluid is water (it is understood that the oxygen-carrying fluid is capable of being water from rain).
As per claim 13, Gleason et al. teaches a system for renewable interment and improved body decomposition (grave lining; title), the system comprising; a vault assembly (figure 3) comprising at least one reusable vault (10; it is understood that the vault is capable of being reused) mounted on a raft (21-24), the at least one reusable vault comprising two side walls (12) and a ceiling (11) defining a receptacle (figure 1); the reusable vault further comprising at least one removable access wall (13-bottom; figure 2) to allow access to the receptacle for reuse (it is understood that the wall is capable of being removed to allow access to the receptacle for reuse); wherein the walls are supported on at least one footing (22) of the raft (figure 2), and wherein the at least one footing is retained in a predetermined position by at least one spacer (23; it is understood that the spacer is capable of keeping the at least one footing retained in a predetermined position); and wherein a porous granular material (loose earth; col. 1, line 32)  is adapted to at least partially bury the at least one footing structure and at least partially surround the at least one reusable vault (col. 1, line 32) to direct oxygen-carrying fluid through and out of the vault assembly such that the growth of decomposition bacteria is supportable within the reusable vault (it is understood that the loose earth is capable of directing oxygen-carrying fluid through and out of the vault assembly such that the growth of decomposition bacteria is supportable within the at least one reusable vault). 
As per claim 15, Gleason et al. teaches the spacers are perpendicular to the footings (figure 2); and wherein the vault further comprises a rear wall (13-top) which opposes the removable access wall (figure 2).
As per claim 16, Gleason et al. teaches the removable wall comprises a plurality of panels (12-horiztonal-bottom-left, 12-horiztonal-bottom-right, 13-bottom; figure 2).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9-11, and 14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason et al. (U.S. Patent No. 2,312,709) in view of Brazel et al. (AU 2019203131 A1).
As per claims 3 and 14, Gleason et al. fails to disclose a plurality of reusable vaults.
 Brazel et al. discloses an above ground burial structure (title) including a plurality of reusable vaults (13; figure 1).
Therefore, from the teaching of Brazel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the grave assembly of Gleason et al. to include a plurality of reusable vaults, as taught by Brazel et al., in order to provide a greater capacity in a limited space.
As per claim 9, Gleason et al. fails to disclose the ceiling is tapered towards the rear wall to direct liquids away from the removable wall.
Brazel et al. discloses an above ground burial structure (title) wherein the ceiling is tapered towards the rear wall (at 51; figure 3) to direct liquids away from the removable wall (in the combination, it is understood that the tapered ceiling would be capable of directing liquids away from the removable wall).
Therefore, from the teaching of Brazel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the grave assembly of Gleason et al. such that the ceiling is tapered towards the rear wall to direct liquids away from the removable wall, as taught by Brazel et al., in order to prevent deterioration to the ceiling to preserve the structural integrity.
As per claim 10, Gleason et al. fails to disclose a lip is provided in the vault to mount the removable access wall.
Brazel et al. discloses an above ground burial structure (title) wherein a lip is provided in the vault to mount the removable access wall (as illustrated, a lip at 23a is provided in the vault to mount the panel 21a; figure 7).
 Therefore, from the teaching of Brazel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the grave assembly of Gleason et al. to include a lip provided in the vault to mount the removable access wall, as taught by Brazel et al., in order to precisely position the wall to facilitate assembly.
As per claim 11, Gleason et al. fails to disclose the raft elevates the vault above a natural ground level.
Brazel et al. discloses an above ground burial structure (title) wherein the raft (at 11) elevates the vault above a natural ground level (figure 1).
Therefore, from the teaching of Brazel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the grave assembly of Gleason et al. such that the raft elevates the vault above a natural ground level, as taught by Brazel et al., in order to further support the above ground structure on the soil.

Claim(s) 8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason et al. (U.S. Patent No. 2,312,709) in view of Jazzar (U.S. Patent No. 5,081,805).
As per claim 8, Gleason et al. fails to disclose the footing structures are retained in a predetermined spacing by a spacer, further comprising retaining flanges in which the footing structures are mounted.
Jazzar discloses building units (title) including footing structures (31a) retained in a predetermined spacing by a spacer (71), further comprising retaining flanges in which the footing structures are mounted (as illustrated, the spacers 71 have retaining flanges [not labeled]; figure 7).
Therefore, from the teaching of Jazzar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the grave assembly of Gleason et al. such that the footing structures are retained in a predetermined spacing by a spacer, further comprising retaining flanges in which the footing structures are mounted, as taught by Jazzar, in order to help place the structure in the appropriate position to facilitate assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to interment systems in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                       

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635